NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
Claims 1-4, 6-11, 13-17, and 19-22 are now pending and allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Caleb Pollack (Reg. #37,912), on October 20, 2021.
The application has been amended as follows:
In the Claims:
Claim 1: (Currently amended) (Currently Amended) A method for analyzing computer actions on a computer desktop system to identify computer-based processes which are automation candidates, the method comprising using one or more computers: 
using a data gathering process executed by a processor on a computer of the one or more computers, gathering low-level user action computer information items describing user input to the computer, each low-level user action computer information item comprising an input type description, a user name of the person inputting the user action, and screen window information; 
and at a computer of the one or more computers: 
applying sequential pattern mining to determine a set of subprocesses, each subprocess comprising a series of low-level user actions, each user action associated with a user action vector, and each subprocess associated with a subprocess vector generated from user action vectors associated with low-level user actions comprised in the subprocess; 
clustering the subprocess vectors to create a new plurality of processes; 
grouping the new plurality of processes using contexts using a TF-IDF (term frequency-inverse document frequency) learning algorithm;
using the learning algorithm, continuously updating the new plurality processes for each low-level user actions; 

of the new plurality of processes, calculating an automation score using the actions comprised in the subprocesses comprised in the process;
determining, using a PrefixSpan algorithm, whether the automation score of the new plurality of processes has passed a support threshold; 
once a support threshold has been passed, creating an automation bot through a remote server, wherein the automation bot automatically performs the new process within the plurality of new processes, by replacing the low-level user actions in the new process with automated bot actions. 
Claim 5 (Cancelled) 
Claim 8: (Currently Amended) A method for identifying automation candidates on a computer desktop system, the method comprising: 



using a data gathering process executed by a processor on a computer of the one or more computers, gathering low-level user action computer information items describing user input to the computer, each low-level user action computer information item comprising an input type description, a user name of the person inputting the user action, and screen window information; 
and at a computer of the one or more computers: 
applying sequential pattern mining to determine a set of subprocesses, each subprocess comprising a series of low-level user actions, each user action associated with a user action vector, and each subprocess associated with a subprocess vector generated from user action vectors associated with low-level user actions comprised in the subprocess; 
clustering the subprocess vectors to create a new plurality of processes; 
grouping the new plurality of processes using contexts using a TF-IDF (term frequency-inverse document frequency) learning algorithm;
using the learning algorithm, continuously updating the new plurality processes for each low-level user actions;
for each of the new plurality of processes, calculating an automation score using the actions comprised in the subprocesses comprised in the process;
determining, using a PrefixSpan algorithm, whether the automation score of the new plurality of processes has passed a support threshold; 
once a support threshold has been passed, creating an automation bot through a remote server, wherein the automation bot automatically performs the new process within the plurality of new processes, by replacing the low-level user actions in the new process with automated bot actions. 
Claim 12 (Cancelled) 
Claim 14 (Currently Amended) 
(Currently Amended) A system for analyzing computer actions on a computer desktop system to identify computer-based processes which are automation candidates, the system comprising: 



using a data gathering process executed by a processor on a computer of the one or more computers, gathering low-level user action computer information items describing user input to the computer, each low-level user action computer information item comprising an input type description, a user name of the person inputting the user action, and screen window information; 
and at a computer of the one or more computers: 
applying sequential pattern mining to determine a set of subprocesses, each subprocess comprising a series of low-level user actions, each user action associated with a user action vector, and each subprocess associated with a subprocess vector generated from user action vectors associated with low-level user actions comprised in the subprocess; 
clustering the subprocess vectors to create a new plurality of processes; 
grouping the new plurality of processes using contexts using a TF-IDF (term frequency-inverse document frequency) learning algorithm;
using the learning algorithm, continuously updating the new plurality processes for each low-level user actions;
for each of the new plurality of processes, calculating an automation score using the actions comprised in the subprocesses comprised in the process;
determining, using a PrefixSpan algorithm, whether the automation score of the new plurality of processes has passed a support threshold; 
once a support threshold has been passed, creating an automation bot through a remote server, wherein the automation bot automatically performs the new process within the plurality of new processes, by replacing the low-level user actions in the new process with automated bot actions. 
Claim 18 (Cancelled) 

REASONS FOR ALLOWANCE
The prior art of record does not teach the limitations of using the learning algorithm, continuously updating the new plurality processes for each low-level user actions; for each of the new plurality of processes, calculating an automation score using the actions comprised in the subprocesses comprised in the process; determining, using a PrefixSpan algorithm, whether the automation score of the new plurality of processes has passed a support threshold; once a support threshold has been passed, creating an automation bot through a remote server, wherein the automation bot automatically performs the new process within the plurality of new processes, by replacing the low-level user actions in the new process with automated bot actions. 
 Lastly, and with particular respect to withdrawal of the §101 rejection during prosecution, the Examiner notes that the §101 rejection has been overcome based on a finding that the method/system that recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention’s utilization of computing systems to track user behavior in a computing system and create a computing automation bot to replace user behavior, as recited in the claims, renders the claimed invention as “significantly more”, by providing a solution specifically arising in the computing automation, which goes beyond generally linking the use of an abstract idea to a particular technological environment. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vuskovic; Vladimir. PROACTIVE PROVISION OF NEW CONTENT TO GROUP CHAT PARTICIPANTS, .U.S. PGPub 20190007228  A system for forecasting an inventory level for a consumable in a print production environment may include a computing device and a computer-readable storage medium in communication with the computing device
Lee; Michael D. System and method for estimating business demand based on business influences, U.S. Patent 5712985 In various implementations, automated assistant(s) that may not be explicitly invoked may analyze content of a message exchange thread involving multiple human participants and/or document(s) associated with the message exchange thread. Based on the analyzing, the automated assistant(s) may identify topic(s) pertinent to the message exchange thread. Based on individual participant profiles associated with the participants, the automated assistant(s) may identify shared interest(s) of the participants. The automated assistant(s) may then select new content based both on the pertinent topic(s) and the shared interest(s) of the 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/Arif Ullah/
Primary Examiner, Art Unit 3683